Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Comment
Upon review of the action mailed 4/20/2022 an issue with the claim status was identified.  This action corrects the issue.

Applicant’s amendment
Applicant’s amendment filed 4/4/2022 has been received and entered. Claims 1, 4, 11, 33 have been amended, claims 3, 5, 6, 13-18, 20-22, 24-28 have been cancelled, and claims 46-47 have been added.
Claims 1, 2, 4, 7-12, 19, 23, 29-47 are pending.

TrackOne Status
Applicant’s request filed 6/14/2021 was granted (entered 10/15/2021).  Applicant’s response filed 4/4/2022 to the first action on the merits mailed 1/27/2022 did not require and extension of time.

Election/Restriction
Applicant’s election of the species of i) plasma, ii) bacteria and iii) hematopoietic stem cell transplant in the reply filed on 12/23/2021 was acknowledged.  In the initial search and consideration of the specification the election of species was withdrawn because it does not appear to be an undue burden to examine the recited species together.  
Newly added claims 46-47 are dependent on claim 1 and consistent with the examined invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1, 2, 4, 7-12, 19, 23, 29-47 are pending and currently under examination.

Priority
This application filed 6/14/2021 is a continuation of 16/554286 filed 8/28/2019 (restriction/election), which is a continuation of 14/536300, now US Patent 10450620 which claim benefit to US provisional applications 61/901857 filed 11/8/2013 and 61/901114 filed 11/7/2013; and is related to PCT/US14/64669 filed 11/7/2014, 17/347247 filed 6/14/2021 and 17/347138 filed 6/14/2021.
No comment has been made in Applicant’s response concerning the summary of related applications.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/4/2022 in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
It is noted that the references provided in a foreign language have not been translated nor considered for their content, however the citations cited and indicated to be relevant have been identified and reviewed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

Claims 1, 2, 4, 7-12, 19, 23, 28-45 rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10450620 (application 14/536300 and parent as a continuation to 16/554286 for the instant application) is withdrawn. 
The terminal disclaimer filed 4/4/2022 has been APPROVED (see paper entered 4/4/2022) and has addressed the rejection of record.

Claim 1, 2, 4, 7-12, 19, 23, 28-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 56-85 of copending Application No. 16/554286 (parent application) is withdrawn. 
The terminal disclaimer filed 4/4/2022 has been APPROVED (see paper entered 4/4/2022) and has addressed the rejection of record.

Claim 1, 2, 4, 7-12, 19, 23, 28-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-31 of copending Application No. 17/347247 (related as continuation to same parent application) is withdrawn. 
The terminal disclaimer filed 4/4/2022 has been APPROVED (see paper entered 4/4/2022) and has addressed the rejection of record.

Claim 1, 2, 4, 7-12, 19, 23, 28-45 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/347138 (related as continuation to same parent application) is withdrawn. 
The terminal disclaimer filed 4/4/2022 has been APPROVED (see paper entered 4/4/2022) and has addressed the rejection of record.

Conclusion
Claims 1, 2, 4, 7-12, 19, 23, 29-47 are allowed.
The closest art of record provides the cfDNA and RNA was known and present in the sources listed in the present claims as provided in Mitchell et al. (WO 2013/159035), Highlander et al.  For example, it appears that Mitchell et al. provide for the necessary guidance of steps of obtaining the necessary sequence data from a sample. It has been acknowledged that Mitchell et al. do not specifically teach microbial sequences but given the guidance of the present specification it appears that the methodology of Mitchell et al. could provide for the sequence data if the read data were analyzed for this intended outcome.  However, given that the art of record provides that nucleic acids were present in certain human samples, the fact that the art of record fails to teach or provide the guidance to detect microbial nucleic acids of bacteria, fungi or parasites as required of the instant claims suggests that it may not necessarily be present or detectable in the samples.  Moreover, with the provided evidence of record and secondary considerations provided in 14/536300, there did not appear to be an expectation of the amount of read information that could be obtained and that it would provide strain and species identification using these sample sources.
Further, in prosecution it was noted that the claims were evaluated under 35 U.S.C. 101 for the determination that the claimed invention is directed to patent eligible subject matter subject matter.  It was found that the claimed method is a statutory category, however that the claims encompasses the judicial exception of assessing/analyzing the sequence reads for specific microbial sequences and were a set of instructions for analysis of sequence data and appears to fall into the category of ‘Mental Processes’, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion).   Under step 2B of the 101 analysis, the additional elements of the claims are the steps of obtaining a sample and performing high throughput sequencing to obtain the sequence data.  In review of the specification and art of record, general method steps for obtaining sequence data from plasma and serum sources were known, but the art of record fails to teach that cell free DNA or RNA of microbial sequences could be isolated and that application of high-throughput sequencing could be performed with said microbial cfDNA samples to provide for sequences of bacteria, fungi or parasites to a strain or species level.  Newly added claims 46 and 47 provide specific types of microbes and appear consistent with the breadth of types of microbes that if present could result in an infection (as provided in claim 1).
Further, a review of the art of record fails to provide evidence that combining steps of isolating cfDNA representing microbial sequences and using high throughput sequencing were performed together or were conventional in the art for the purposes of the 101 analysis.  While it is noted that the art of record (for example Mitchell) discloses analyzing nucleic acids from nucleic acids extracted from a biological sample obtained from a subject, there is no indication nor support that the sequences that were derived were from microbial sources or present as cell-free nucleic acids as required of the instant claim steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739. The examiner can normally be reached Mon-Fri; 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joseph Woitach/Primary Examiner, Art Unit 1631